DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 06/19/2019.
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hogwit (“Flying Gun” YouTube video, https://www.youtube.com/watch?v=xqHrTtvFFIs ; uploaded 07/10/2015) in view of Stafford et al. (GB 2110350 A), and further in view of Fayed et al. (US 20100230531 A1).
Regarding claim 1, Hogwit discloses a drone comprising a detonator (see at least seconds 1-14; wherein the drone is equipped with a detonator).
Hogwit does not disclose or explicitly demonstrate the detonator comprising: 
a housing defining a chamber to receive and retain a blank cartridge; 
a biased element moveable from a first position to a second position; 
and an actuator to move the biased element from the first position to the second position, wherein a distal end of the biased element is away from the blank cartridge in the first position and contacts the blank cartridge in the second position to detonate the blank cartridge.
However, Stafford teaches a detonator comprising: 
a housing defining a chamber to receive and retain a blank cartridge (see at least page 1, lines 58-78 and Figs. 1-6); 
a biased element moveable from a first position to a second position (see at least page 1, lines 92-107); 
and an actuator to move the biased element from the first position to the second position, wherein a distal end of the biased element is away from the blank cartridge in the first position and contacts the blank cartridge in the second position to detonate the blank cartridge (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use that the blank cartridge firing mechanisms taught in Stafford could be incorporated into the drone-mounted handgun disclosed by Hogwit because both demonstrate detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the cartridges observed, and further presume that the drone-mounted handgun would be able to discharge blank cartridges with the same efficacy.
The combination of Hogwit and Stafford only demonstrates the structural capability of the invention and does not address the motivation claimed, that of a drone for animal and bird control.
However, Fayed teaches a drone for animal and bird control (see at least abstract and paragraphs [0004-0007], [0012], [0041-0042] and [0046] and Figs. 4 and 8);
Therefore, the Examiner finds that it would be obvious to one of ordinary skill in the art before the effective filing date of the present invention  to utilize the drone-mounted gun of Hogwit outfitted with the blank cartridge firing mechanisms of Stafford as a means to control bird or animal behavior because both employ detonating cartridges that produce both light and sound as taught by Fayed, as such explosive demonstrations would readily frighten birds or animals from areas of interest and deter them from returning.
Regarding claim 2, Hogwit discloses the detonator is detachably connected to a drone (see at least seconds 1-14 wherein it shows the handgun is attached and not irremovably integrated with the drone).
Regarding claim 3, Hogwit does not disclose or explicitly demonstrate the distal end contacts the blank cartridge in the second position to detonate the blank cartridge during drone flight.
However, Stafford teaches the distal end contacts the blank cartridge in the second position to detonate the blank cartridge during drone flight (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention that the mechanisms taught in Stafford could be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 5, Hogwit does not disclose or explicitly demonstrate the biased element is a spring-loaded rod.
However, Stafford teaches the biased element is a spring-loaded rod (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the mechanisms taught in Stafford to be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 6, Hogwit does not disclose or explicitly demonstrate the rod includes a firing pin on a distal end.
However, Stafford teaches the rod includes a firing pin on a distal end. (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the mechanisms taught in Stafford to be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 7, Hogwit does not disclose or explicitly demonstrate the spring is a compression spring, being compressed with a compression spring load when the spring-loaded rod is in the first position.
However, Stafford teaches the spring is a compression spring, being compressed with a compression spring load when the spring-loaded rod is in the first position. (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the mechanisms taught in Stafford to be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 8, Hogwit does not disclose or explicitly demonstrate the compression spring load is released by moving the spring-loaded rod from the first position to the second position.
However, Stafford teaches the compression spring load is released by moving the spring-loaded rod from the first position to the second position. (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the mechanisms taught in Stafford to be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment.This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 9, Hogwit does not disclose or explicitly demonstrate the compression load is equal to or greater than a detonation force required for detonation of the blank cartridge.
However, Stafford teaches the compression load is equal to or greater than a detonation force required for detonation of the blank cartridge. (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the mechanisms taught in Stafford to be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 10, Hogwit does not disclose or explicitly demonstrate a proximal portion of the spring-loaded rod has an arm extending transverse to the spring-loaded rod, the spring-loaded rod being rotatable about a central axis such that the arm can be moved from a first lateral position to a second lateral position.
However, Stafford teaches a proximal portion of the spring-loaded rod has an arm extending transverse to the spring-loaded rod, the spring-loaded rod being rotatable about a central axis such that the arm can be moved from a first lateral position to a second lateral position. (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the mechanisms taught in Stafford to be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 11, Hogwit does not disclose or explicitly demonstrate, when the spring-loaded rod is in the first position and the arm is in the first lateral position, at least a portion of the arm rests on a proximal surface of the detonator.
However, Stafford teaches, when the spring-loaded rod is in the first position and the arm is in the first lateral position, at least a portion of the arm rests on a proximal surface of the detonator (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the mechanisms taught in Stafford to be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment.This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 12, Hogwit does not disclose or explicitly demonstrate, when the spring-loaded rod is in the second position and the arm is in the second lateral position, at least a portion of the arm rests on a distal surface of the detonator.
However, Stafford teaches when the spring-loaded rod is in the second position and the arm is in the second lateral position, at least a portion of the arm rests on a distal surface of the detonator. (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the mechanisms taught in Stafford to be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment.This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 13, Hogwit does not disclose or explicitly demonstrate the actuator includes a movable band, the band being configured to move the spring-loaded rod from the first position to the second position by moving the arm from the first lateral position to the second lateral position.
However, Stafford teaches the actuator includes a movable band, the band being configured to move the spring-loaded rod from the first position to the second position by moving the arm from the first lateral position to the second lateral position. (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date that the mechanisms taught in Stafford could be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the blank cartridges observed while in flight.
Regarding claim 14, the combination of Hogwit and Stafford does not disclose or explicitly demonstrate the actuator is in communication with a remote control source such that the actuator is initiated by the remote control source to detonate the blank cartridge.
However, Fayed teaches the actuator is in communication with a remote control source such that the actuator is initiated by the remote control source to detonate the blank cartridge (see at least paragraphs [0010], [0041], and [0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the remote controlling of Fayed into the combination of Hogwit and Stafford because both inventions are directed toward vehicles capable of performing firing operations without direct manual control. It can even be suggested that one with ordinary skill in the art would be encouraged to make this operation a remote function given that it would be impractical to make the firing operation require direct manual interface while the device is flying to deter birds or animals. Therefore, they would be motivated to make the firing operation in remote communication in much the same way remote flight is already achieved.
Regarding claim 16, Hogwit discloses a drone detonator (see at least seconds 1-14 wherein evidence is presented that the drone is equipped with a detonator).
Hogwit does not disclose or explicitly demonstrate the detonator comprising: 
a plurality of housings, each housing defining a chamber to receive and retain a blank cartridge; 
a plurality of biased elements corresponding to the plurality of housings, each biased element moveable from a first position to a second position; 
and an actuator to move the biased elements from the first positions to the second positions, wherein a distal end of the biased elements are away from the blank cartridges in a first position and contacts the blank cartridges in the second position to detonate the blank cartridges.
However, Stafford teaches a detonator comprising: 
a plurality of housings, each housing defining a chamber to receive and retain a blank cartridge (see at least page 1, lines 58-78 and Figs. 1-6); 
a plurality of biased elements corresponding to the plurality of housings, each biased element moveable from a first position to a second position (see at least page 1, lines 92-107); 
and an actuator to move the biased elements from the first positions to the second positions, wherein a distal end of the biased elements are away from the blank cartridges in a first position and contacts the blank cartridges in the second position to detonate the blank cartridges (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention that the blank cartridge firing mechanisms taught in Stafford could be incorporated into the drone-mounted handgun disclosed by Hogwit because both demonstrate detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the cartridges observed, and further presume that the drone-mounted handgun would be able to discharge blank cartridges with the same efficacy.
The combination of Hogwit and Stafford only demonstrates the structural capability of the invention and does not address the motivation claimed, that of a drone detonator for animal and bird control.
However, Fayed teaches a drone detonator for animal and bird control (see at least abstract and paragraphs [0004-0007], [0012], [0041-0042] and [0046] and Figs. 4 and 8);
It would be obvious to one of ordinary skill in the art to utilize the drone-mounted gun of Hogwit outfitted with the blank cartridge firing mechanisms of Stafford as a means to control bird or animal behavior as taught by Fayed because both employ detonating cartridges that produce both light and sound and such explosive demonstrations would readily frighten birds or animals from areas of interest and deter them from returning.
Regarding claim 17, Hogwit does not disclose or explicitly demonstrate the plurality of housings are arranged in a circular pattern.
However, Stafford teaches the plurality of housings are arranged in a circular pattern (see at least page 1, lines 58-78 and Figs. 1-6).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the mechanisms taught in Stafford to be integrated in the drone-mounted handgun of Hogwit because both use detonation as a means of discharging cartridges from an internal system to an external environment. This allows for both a compact means of storage as well as an efficient means of accessing the chambers to remove discharged cartridges and/or load fresh cartridges.
Regarding claim 18, Hogwit does not disclose or explicitly demonstrate the actuator being configured to individually detonate each of the blank cartridges.
However, Stafford teaches the actuator is configured to individually detonate each of the blank cartridges (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the individually-detonated blank cartridge configuration taught in Stafford into the drone-mounted handgun of Hogwit because both inventions are directed towards discharging cartridges individually while storing multiple cartridges. This allows for a controlled means of detonating the cartridges whenever and/or wherever the user wants a cartridge discharged, as well as controlling how many cartridges are discharged during deployment.
Regarding claim 19, Hogwit discloses a method comprising the steps of: 
attaching a drone detonator to a drone (see at seconds 1-14 wherein evidence is presented that the drone is equipped with a detonator);
and flying the drone to a target zone (see at least video link provided on page 1, wherein evidence is presented that the drone flies to an area before discharging cartridges).
Hogwit does not disclose or explicitly demonstrate:
 the detonator having an actuator, a firing rod and a blank cartridge; 
and detonating the blank cartridge by activating the actuator causing the firing rod to contact the blank cartridge.
However, Stafford teaches:
the detonator having an actuator, a firing rod and a blank cartridge (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38); 
and detonating the blank cartridge by activating the actuator causing the firing rod to contact the blank cartridge (see at least page 1, lines 108-113; page 2, lines 112-130; and page 3, lines 1-38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention that the blank cartridge firing mechanisms taught in Stafford to be incorporated into the drone-mounted handgun disclosed by Hogwit because both demonstrate detonation as a means of discharging cartridges from an internal system to an external environment. This provides a reasonable means for the drone-mounted handgun to detonate the cartridges observed, and further presume that the drone-mounted handgun would be able to discharge blank cartridges with the same efficacy.
The combination of Hogwit and Stafford only demonstrates the structural capability of the invention and does not address the motivation for the method claimed, that of a drone detonator for animal and bird control.
However, Fayed teaches a method for animal and bird control (see at least abstract and paragraphs [0004-0007], [0012], [0041-0042] and [0046] and Figs. 4 and 8);
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to utilize the drone-mounted gun of Hogwit outfitted with the blank cartridge firing mechanisms of Stafford as a method to control bird or animal behavior because both employ detonating cartridges that produce both light and sound and such explosive demonstrations would readily frighten birds or animals from areas of interest and deter them from returning.
Regarding claim 20, the combination of Hogwit and Stafford does not disclose or explicitly demonstrate the step of detonating the blank cartridge is performed by activating the actuator via a remote control source, the actuator being in communication with the remote control source.
However, Fayed teaches the step of detonating the blank cartridge is performed by activating the actuator via a remote control source, the actuator being in communication with the remote control source. (see at least paragraphs [0010], [0041], and [0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the remote controlling of Fayed into the combination of Hogwit and Stafford because both inventions are directed toward vehicles capable of performing firing operations without direct manual control. It can even be suggested that one with ordinary skill in the art would be encouraged to make this operation a remote function given that it would be impractical to make the firing operation require direct manual interface while the device is flying to deter birds or animals. Therefore, they would be motivated to make the firing operation in remote communication in much the same way remote flight is already achieved.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hogwit in view of Stafford in further view of Fayed as applied to claim 1 above, and further in view of Samuels et al. (US 6041536 A).
Regarding claim 4, the combination of Hogwit, Stafford, and Fayed does not disclose or explicitly demonstrate a blank cartridge dimension is greater than a chamber dimension such that the blank cartridge forms an interference fit with the chamber.
However, Samuels teaches a blank cartridge dimension is greater than a chamber dimension such that the blank cartridge forms an interference fit with the chamber (see at least column 5, lines 10-28; Fig. 8; and claim 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the interference fit blank cartridges of Samuels into the combination of Hogwit, Stafford, and Fayed because they are both directed to loading blank cartridges into discharge chambers. Making the cartridges have an interference fit would help prevent the cartridges from moving inside the chamber and potentially result in a misfire or jam.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hogwit in view of Stafford in further view of Fayed as applied to claim 1 above, and further in view of Shaw et al. (US 4302190 A).
Regarding claim 15, the combination of Hogwit, Stafford, and Fayed does not disclose or explicitly demonstrate the actuator is initiated by a timer to detonate the blank cartridge.
However, Shaw teaches the actuator is initiated by a timer to detonate the blank cartridge (see at least column 2, lines 38-47).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the electronically-timed trigger actuation of Shaw into the combination of Hogwit, Stafford, and Fayed because they are both directed towards discharging cartridges by means of actuating against the detonators. This would allow a means for the drone to fly to the desired position for deterring animals and/or birds before discharging the cartridges, thereby preventing premature discharges.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Schneider et al. (US 9589448 B1) discloses a home security system utilizing a drone armed with a variety of non-lethal deterrents.
Wang et al. (CN 208134633 U) discloses a drone equipped to detonate blank cartridges for firing a mounted nail gun.
Tang et al. (US 10155587 B1) discloses an unmanned aerial vehicle (UAV) equipped to deliver a deterrent payload.	Gu (CN 108317893 A) discloses a UAV equipped to detonate blank cartridges to launch netting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666